219 Kan. 41 (1976)
546 P.2d 1320
LELAND C. WAECHTER, et al., Appellees,
v.
AMOCO PRODUCTION COMPANY, Formerly Pan American Petroleum Corporation, Appellant.
No. 47,474
Supreme Court of Kansas
Opinion on rehearing filed March 6, 1976.
R.H. Landt, of Denver, Colo., argued the cause, and Glenn D. Young, Jr., of Gott, Hope, Gott, Young and Saffels, P.A., of Wichita, was with him on the brief for the appellant.
Dale M. Stucky, of Fleeson, Gooing, Coulson and Kitch, of Wichita, argued the cause, and Gerrit H. Wormhoudt and John T. Conlee, of the same firm, were with him on the brief for the appellees.

OPINION ON REHEARING.
The opinion of the court was delivered by
HARMAN, C.:
The court has considered the briefs and rearguments of counsel and has concluded the original opinion of reversal should be adhered to.
APPROVED BY THE COURT.
FATZER, C.J., not participating.
SCHROEDER and KAUL, JJ., dissent.